GRIFFIN, J.
Appellants, who appear pro se, seek reversal of a summary final judgment entered in favor of appellees, Norman L. Donati, M.D., and Jewett Orthopaedic Clinic in a medical malpractice case. Attached to appellants’ brief are discovery materials suggesting the summary judgment motion may have been successfully defended if the materials had been before the court. Appellants’ counsel had withdrawn some sixty days earlier, however, and appellants had not obtained new counsel by the time of the hearing on the summary judgment motion. Appellants contend on appeal that they had no notice of the hearing but rather than seek below to set aside the order on that basis, they appealed. Given the state of the record, we are bound to affirm. We do so without prejudice to appellants to seek relief from the order1 if they can prove to the trial court that they had no notice of the hearing.2
AFFIRMED.
PETERSON and SAWAYA, JJ., concur.

. See Fla. R. Civ. P. 1.540.


. Although our disposition does not depend on it, we note that the court minutes suggest that neither party was present for the hearing.